DETAILED ACTION
This Notice of Allowability is in response to IDS filed on May 25, 2021. Claims 1, 4, 7-11, 14, 17-21, 24 and 27-30 are pending of which claims 1, 11 and 21 are independent claims.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application claims the benefit of the following U.S. Provisional Application Nos.: 62/681,279, filed on 06 June 2018; 62/737,558, filed on 27 September 2018; and 62/817,943 filed on 13 March 2019.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 25, 2021 was filed after the mailing date of the Notice of Allowance on Feb 26, 2021. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Examiner’s Amendment
An examiner's amendment was set forth in the notice mailed Feb 26, 2021.

Allowable Subject Matter
Claims 1, 4, 7-11, 14, 17-21, 24 and 27-30 are allowed.
The reasons for allowance were set forth in the notice mailed Feb 26, 2021. 
None of the prior art of record either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20170178007 A1; Predictive Analytics Architecture For Event Processing
Techniques described herein include an event notification processing platform configured to provide users with recommendations in relative real-time based on generated event notifications.
US 20160241579 A1; Apparatus And Methods For Data Collection, Analysis And Service Modification Based On Online Activity

US 20160147758 A1; Automatic Aggregation Of Online User Profiles
This disclosure relates to techniques for aggregating data from disconnected sources, and more particularly, to techniques for user profile aggregation across multiple online communication networks.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHANG DO whose telephone number is (571)270-7837.  The examiner can normally be reached on Monday-Friday 8:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SALEH NAJJAR can be reached on (571)272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/KHANG DO/Primary Examiner, Art Unit 2492